r OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN       CORNYN




                                                    July 9,2002



The Honorable Bill Hill                                Opinion No. JC-0524
Criminal District Attorney
Dallas County                                          Re: Whether a county commissioners court may deny
133 North Industrial Boulevard                         or alter the budget request of the presiding judge of
Dallas, Texas 75207-4399                               the administrative judicial region (RQ-0494-JC)


Dear Mr. Hill:

         The district and statutory county courts of Texas are divided into nine administrative judicial
regions, each of which is headed by a presiding judge and funded by the counties comprising the
region. You ask whether a county commissioners court may deny or alter the budget request of the
presiding judge of the administrative judicial region.’ We conclude that a commissioners court is
not authorized to deny or alter a presiding judge’s budget request.

         The Court Administration Act, chapter 74 of the Government Code, establishes the state’s
nine administrative judicial regions, see TEX. GOV’TCODE ANN. § 74.042 (Vernon Supp. 2002), each
of which is headed by a presiding judge, who is appointed by the governor with the advice and
consent of the senate, see id. 8 74.005 (Vernon 1998); see also id. 8 74.045 (qualifications for
presiding judge). The presiding judge “may perform the acts necessary to carry out the provisions
of this chapter and to improve the management of the court system and the administration of
justice.” Id. 8 74.047. The duties of the presiding judge include “ensur[ing] the promulgation of
regional rules of administration “; “advis[ing] local judges on case flow management and auxiliary
court services”; implementing      rules adopted by the Texas Supreme Court under chapter 74;
providing statistical information to the Texas Supreme Court or the Office of Court Administration;
 and assigning visiting judges. See id. $9 74.046, .056. The presiding judge is also required to call
 a yearly meeting of the district and statutory county courts in the administrative judicial region at
which the judges consult regarding the state of the courts and adopt regional rules of administration.
See id. tj 74.048.

         You ask about county funding for administrative judicial regions. The county in which a
presiding judge resides is required to provide “[aldequate quarters for the operation” of the
administrative judicial region and for “the preservation of its records” in the county courthouse. See
id. 8 74.043(a). Other administrative judicial region expenses include the compensation of the



           ‘Letter from Honorable Bill Hill, Criminal District Attorney, Dallas County, to Honorable John Comyn, Texas
Attorney    General (Nov. 29,200l) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable Bill Hill - Page 2                (JC-0524)




presiding judge, which is established under section 74.05 1, see id. 8 74.05 1 (Vernon Supp. 2002),
and the compensation of an administrative assistant, whom the presiding judge may “employ,
directly or through a contract with another governmental entity,” id. 0 74.050(a) (Vernon 1998).
“An administrative assistant is entitled to receive the compensation from the state provided by the
General Appropriations     Act, from county funds, or from any public or private grant.” Id. 9
74.050(e). Furthermore, an administrative assistant, with the approval of the presiding judge, may
“purchase the necessary office equipment, stamps, stationery, and supplies and employ additional
personnel.”     Id. 8 74.050(d).   Pursuant to sections 74.043 and 74.05 1, the counties of an
administrative judicial region pay the presiding judge’s compensation and the other “salaries,
compensation, and expenses authorized and incurred to administer” chapter 74 not paid by state
appropriations based on each county’s share of the region’s population. See id. $5 74.043(b)-(c)
(requiring counties to pay “salaries, compensation,       and expenses authorized and incurred to
administer” chapter 74 “in proportion to the population of the counties comprising the region”);
.05 l(b), Cd) (V emon Supp. 2002) (compensation of presiding judge “apportioned to each county in
the region according to the population of the counties comprising the region”).

        You ask whether a commissioners court has the discretion to deny or alter a budget request
submitted to the county by a presiding judge. Your question arises from the following language in
section 74.043.

                     (b) Except for the salaries, compensation, and expenses provided
                by state appropriations, the counties composing the administrative
                region shallpay, out of the generalfunds of the counties, the salaries,
                compensation, and expenses authorized and incurred to administer
                this chapter, including expenses for the purchase of professional
                liability insurance policies for regional presiding judges.

                     (c) Except as provided     by Section 74.051, the salaries,
                compensation, and expenses shall bepaid through the county budget
                process of each county in the region in proportion to the population
                of the counties comprising the region and on certificates of approval
                of the presiding judge.

Id. 9 74.043(b), (c) (V emon 1998) (emphasis added). In particular, you ask whether the language
“paid through the county budget process of each county” in subsection (c) gives the commissioners
court the authority to “modify or reject portions (or all) of a submitted budget.” Request Letter,
supra note 1, at 2.

         We conclude that a commissioners court must pay its county’s share of the administrative
judicial region’s “salaries, compensation, and expenses” and has no authority to reduce the county’s
 share or to alter the administrative judicial region’s budget. Subsection (b) of section 74.043
provides that the counties of a region “shallpay, out of the general funds of the counties, the salaries,
 compensation, and expenses authorized and incurred to administer this chapter.” TEX. GOV’T CODE
The Honorable Bill Hill - Page 3               (JC-0524)




ANN. 5 74.043(b) (V emon 1998) (emphasis added). Unless the context in which it appears
necessarily requires a different construction, the word “‘shall’ imposes a duty.” Id. fj 3 11 .016(2)
(Code Construction Act). Section 74.043 does not require a different construction. Subsection (c)
does not modify this duty but rather provides details. These details include the formula for
determining each county’s share (“in proportion to the population of the counties comprising the
region”) and that the monies shall be paid “on certificates of approval of the presiding judge.” Id.
tj 74.043(c) (V emon 1998). Similarly, the language in subsection (c) that each county’s share “shall
be paid through the county budget process,” id., recognizes and requires that each county must
provide for its share of the administrative judicial region’s salaries, compensation, and expenses in
the county budget, because counties are limited to expending funds in accordance with their annual
budgets. See generally TEX. LOC. GOV’T CODEANN. ch. 111 (Vernon 1999 & Supp. 2002) (county
budget process).

          It has been suggested that the language in section 74.043(b) referring to the county budget
process is significant because the same language does not appear in section 74.05 1(e), which requires
counties to contribute to the compensation of the presiding judges. See Request Letter, supra note
 1, at 2. However, section 74.051 supports our construction of section 74.043. Section 74.051(b),
the general provision establishing the compensation for presiding judges, also includes language
referring to the county budget process:

                   Except as provided by Subsection (c), a presiding judge shall
               receive a salary not to exceed $23,000 a year. The Texas Judicial
               Council shall set the salary biennially and, in arriving at the amount
               of the salary, shall consider whether the presiding judge is active in
               administrative duties, performs part time, or is a retired judge. The
               salary set by the Texas Judicial Council shall be apportioned to each
               county in the region according to the population of the counties
               comprising the region and shall be paid through the county budget
               process.

TEX. GOV’T CODE ANN. 8 74.05 1(b) (Vernon Supp. 2002) (emphasis added). Clearly, this provision
authorizes the Judicial Council to set the salary of a presiding judge. The salary is apportioned
between the counties in the region and each county must pay its share according to the formula. The
phrase “shall be paid through the county budget process” does not give the commissioners court any
authority to refuse to pay its share or to alter the presiding judge’s salary.

         You also note that section 74.043(c) provides that counties must pay a region’s salaries,
compensation and expenses “[elxcept as provided by section 74.051.” Id. 5 74.043(c) (Vernon
 1998). Again, section 74.05 1 establishes and provides for payment of the presiding judge’s
compensation.     Section 74.05 1 is an exception to section 74.043(c) because under section 74.043(c)
monies are paid by counties “on certificates of approval of the presiding judge,” whereas under
 section 74.05 1 certificates of approval are not required. Rather, under section 74.05 1 the presiding
judge’s salary is paid by counties to the presiding judge who “shall place each county’s payment of
The Honorable Bill Hill - Page 4                (JC-0524)




salary and other expenses in an administrative fund.” Id. 5 74.05 l(e) (Vernon Supp. 2002). The
reference to section 74.05 1 in section 74.043(c) is not relevant to the counties’ duty to pay for their
share of a region’s budget.




                                         SUMMARY

                          Under section 74.043 of the Government Code, a county
                commissioners court must pay its county’s share of an administrative
                judicial region’s “salaries, compensation, and expenses” and has no
                 authority to reduce the county’s share or to alter the administrative
                judicial region’s budget.




                                                Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Connnittee